


Exhibit 10.1












TAX MATTERS AGREEMENT
by and among
KIMBALL INTERNATIONAL, INC.
and
KIMBALL ELECTRONICS, INC.
Dated as of October 31, 2014





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page
 
 
 
ARTICLE I DEFINITIONS AND INTERPRETATION
2
 
 
 
SECTION 1.1.
General
2
SECTION 1.2.
References; Interpretation
7
SECTION 1.3.
Effective Time
7
 
 
 
ARTICLE II PREPARATION AND FILING OF TAX RETURNS
8
 
 
 
SECTION 2.1.
Kimball International’s Responsibility for the Preparation and Filing of Tax
Returns
8
SECTION 2.2.
Kimball Electronic’s Responsibility for the Preparation and Filing of Tax
Returns
8
SECTION 2.3.
Manner of Preparation
8
SECTION 2.4.
Costs and Expenses of Preparation
9
SECTION 2.5.
Carrybacks
10
SECTION 2.6.
Retention of Records; Access
10
SECTION 2.7.
Confidentiality; Ownership of Information; Privileged Information
10
 
 
 
ARTICLE III ALLOCATION OF TAX LIABILITIES
11
 
 
 
SECTION 3.1.
Payment of Taxes
11
SECTION 3.2.
Indemnity
11
SECTION 3.3.
Refunds
12
SECTION 3.4.
Treatment of Payments; After Tax Basis
12
 
 
 
ARTICLE IV DISTRIBUTION AND RELATED TAX MATTERS
13
 
 
 
SECTION 4.1.
Compliance with the Tax Opinion
13
SECTION 4.2.
Limitation On Proposed Acquisition Transactions and other Transactions During
Restricted Period
13
SECTION 4.3.
Indemnification for Distribution Taxes
15
SECTION 4.4.
Procedural Matters
15
SECTION 4.5.
Protective Section 336(e) Election
17
 
 
 
ARTICLE V DISPUTE RESOLUTION
17
 
 
 
SECTION 5.1.
Negotiation
17
SECTION 5.2.
Mediation
17
SECTION 5.3.
Arbitration
18
SECTION 5.4.
Arbitration with Respect to Monetary Damages
18
SECTION 5.5.
Arbitration Period
19












i





--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
Page
 
 
 
SECTION 5.6.
Treatment of Negotiations, Mediation, and Arbitration
19
SECTION 5.7.
Continuity of Service and Performance
19
SECTION 5.8.
Costs
19
SECTION 5.9.
Consolidation
19
 
 
 
ARTICLE VI MISCELLANEOUS
19
 
 
 
SECTION 6.1.
Notices
19
SECTION 6.2.
Amendment and Waiver
20
SECTION 6.3.
Entire Agreement
20
SECTION 6.4.
Assignment; Successors and Assigns
20
SECTION 6.5.
Severability
20
SECTION 6.6.
Governing Law; Jurisdiction
20
SECTION 6.7.
Waiver of Jury Trial
21
SECTION 6.8.
Counterparts
21
SECTION 6.9.
Third Party Beneficiaries
21
SECTION 6.10.
Force Majeure
21
SECTION 6.11.
Double Recovery
21
SECTION 6.12.
Title and Headings
21
SECTION 6.13.
Construction
22




ii





--------------------------------------------------------------------------------




TAX MATTERS AGREEMENT
THIS TAX MATTERS AGREEMENT (this “Agreement”) is made and entered into as of the
31st day of October, 2014, by and among Kimball International, Inc., an Indiana
corporation (“Kimball International”) and Kimball Electronics, Inc., an Indiana
corporation (“Kimball Electronics”). Each of Kimball International and Kimball
Electronics is sometimes referred to herein as a “Party” and collectively, as
the “Parties”.
WHEREAS, Kimball International, acting through its direct and indirect
Subsidiaries, currently conducts a number of businesses, including (i) the
Retained Business; and (ii) the Kimball Electronics Business;
WHEREAS, the Board of Directors of Kimball International (the “Board”) has
determined that it is appropriate, desirable and in the best interests of
Kimball International and its Share Owners to separate Kimball International
into two separate, publicly traded companies, one for each of (i) the Retained
Business, which shall continue to be conducted by Kimball International; and
(ii) Kimball Electronics Business, which shall be owned and conducted, directly
or indirectly, by Kimball Electronics (the “Separation”) in the manner
contemplated by the Separation and Distribution Agreement by and among Kimball
International and Kimball Electronics, dated as of October 31, 2014 (as the same
may be amended, restated or otherwise modified from time to time in accordance
with its terms, the “Separation and Distribution Agreement”);
WHEREAS, in order to effectuate the Separation, the Board has determined that it
is appropriate, desirable and in the best interests of Kimball International and
its Share Owners for Kimball International to cause the Distribution Agent to
issue pro rata to the Record Holders pursuant to the Distribution Ratio, all of
the issued and outstanding Kimball Electronics Common Shares (the
“Distribution”);
WHEREAS, it is the intention of the Parties that the Distribution pursuant to
the Separation and Distribution Agreement qualify as tax-free to Kimball
International under Code Section 355(c) and as tax-free to the Share Owners
under Code Section 355(a);
WHEREAS, as of the date hereof, Kimball International is the common parent of an
affiliated group of domestic corporations within the meaning of Code Section
1504(a) that has been filing Consolidated Tax Returns;
WHEREAS, as a result of the Distribution, the Parties desire to enter into this
Tax Matters Agreement to provide for certain Tax matters, including the
assignment of responsibility for the preparation and filing of Tax Returns, the
payment of and indemnification for Taxes (including Taxes with respect to the
Distribution and related transactions as contemplated in the Separation and
Distribution Agreement and the other Ancillary Agreements), entitlement to
refunds of Taxes, and the prosecution and defense of any Tax controversies; and
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1.        General. Capitalized terms used in this Agreement and not
defined herein shall have the meanings that such terms have in the Distribution
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
“AAA” has the meaning given to such term in Section 5.2.
“Active Business” means the active business relied on by Kimball International
or Kimball Electronics, as the case may be, to satisfy the active trade or
business requirement of Section 355(b).
“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.
“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.
“Agreement” means this Tax Matters Agreement.
“Board” has the meaning given to such term in the recitals hereof.
“Breaching Party” is defined in Section 4.3.
“Business Day” or “Business Days” means any day that is not a Saturday, a Sunday
or any other day on which banks are required or authorized by law to be closed
in New York City or Indiana.
“Closing of the Books Method” means the apportionment of items between portions
of a taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date was the last day of the taxable
period).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Combined Return” is defined in Section 2.3(b).
“Consolidated Tax Return” means any Income Tax Return filed pursuant to Section
1502 of the Code, or any comparable combined, consolidated, or unitary group
Income Tax Return filed under state or local Tax law.
“Correlative Detriment” means an increase in a Tax payment obligation by a Party
(or its Subsidiaries) or a reduction in a Tax benefit of a Party (or its
Subsidiaries) that occurs as a direct result of the Tax position that is the
basis for a Refund to which the other Party is entitled pursuant to Section 3.3;
provided, however that the inclusion of the Refund into the taxable income of
the Party shall not be considered a Correlative Detriment (i.e. such inclusion
is already taken into account given the definition of Refund).
“Dispute” has the meaning given to such term in Section 5.1.
“Dispute Notice” has the meaning given to such term in Section 5.1.
“Distribution” has the meaning given to such term in the recitals hereof.
“Distribution Agent” has the meaning set forth in the Separation and
Distribution Agreement.

2





--------------------------------------------------------------------------------




“Distribution Ratio” has the meaning set forth in the Separation and
Distribution Agreement.
“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.
“Distribution Taxes” means any Taxes described in Section 3.1(c).
“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, including any related interest or penalties, by or as a
result of: (i) a final and unappealable decision, judgment, decree or other
order by any court of competent jurisdiction; (ii) a closing agreement or
accepted offer in compromise under Code Section 7121 or 7122, or comparable
agreement under the laws of other jurisdictions which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund may be recovered by the jurisdiction imposing the Tax;
or (iv) any other final disposition.
“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.
“Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof.
“Included Party” has the meaning given to such term in Section 2.3(b).
“Income Tax” means any income, franchise or similar Taxes imposed on (or
measured by) net income or net profits.
“Income Tax Returns” means all Tax Returns relating to Income Taxes.
“Indemnified Liability” means any liability subject to indemnification pursuant
to Section 3.2.
“IRS” means the United States Internal Revenue Service.
“Kimball Electronics” has the meaning given to such term in the introductory
paragraph.
“Kimball Electronics Business” has the meaning set forth in the Separation and
Distribution Agreement.
“Kimball Electronics Combined Amended Return” has the meaning given to such term
in Section 2.3(g).
“Kimball Electronics Common Shares” has the meaning set forth in the Separation
and Distribution Agreement.
“Kimball Electronics’ Group” means Kimball Electronics and each Kimball
Electronics Subsidiary.
“Kimball Electronics Subsidiary” means any Subsidiary of Kimball Electronics
after the Distribution Date.

3





--------------------------------------------------------------------------------




“Kimball Electronics’ Tax Reserve” means a tax reserve that is recorded on
Kimball International’s financial statements as of Distribution Date pursuant to
the Financial Accounting Standards Board Accounting Standards Codification
740-10 (previously FIN 48) or 450-20 (previously FAS 5) that is attributable to
a Tax Attribute that relates to the Kimball Electronics Business.
“Kimball International” has the meaning given to such term in the introductory
paragraph.
“Kimball International Combined Amended Return” has the meaning given to such
term in Section 2.3(f).
“Kimball International’s Group” means Kimball International and each Kimball
International Subsidiary.
“Kimball International Subsidiary” means any Subsidiary of Kimball International
other than Kimball Electronics or any Kimball Electronics Subsidiary.
“Law” shall mean any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
income tax treaty, order, requirement or rule of law (including common law) or
other binding directives of any Governmental Entity.
“Losses” has the meaning ascribed to the term “Indemnifiable Losses” in the
Separation and Distribution Agreement.
“Mediation Period” has the meaning given to such term in Section 5.2.
“Non-Breaching Party” is defined in Section 4.3.
“Non-Income Tax Returns” mean all Tax Returns other than Income Tax Returns.
“Other Party” has the meaning given to such term in Section 4.2.
“Party” is defined in the introductory paragraph hereof.
“Payment Period” has the meaning given to such term in Section 3.4(d).
“Post-Distribution Income Tax Returns” means, collectively, all Income Tax
Returns required to be filed by a Party or its Affiliates for a
Post-Distribution Tax Period.
“Post-Distribution Tax Period” means a Tax year beginning and ending after the
Distribution Date.
“Post-Distribution Ruling” has the meaning given to such term in Section 4.2.
“Pre-Distribution Tax Period” means a Tax period that begins before the
Distribution Date and that ends on or before the Distribution Date.
“Preparing Party” is defined in Section 2.3(b).
“Prohibited Acts” is defined in Section 4.2.
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding, arrangement, or substantial negotiations
within the meaning of Code Section 355(e) and the Treasury Regulations
promulgated thereunder, to enter into a transaction or series of related
transactions), as a result of which any of the Parties or any

4





--------------------------------------------------------------------------------




of their Subsidiaries (or any successor thereto) would merge or consolidate with
any other Person, or as a result of which any Person or any group of Persons
would (directly or indirectly) acquire, or have the right to acquire (through an
option or otherwise), from any of the Parties or any of their Affiliates (or any
successor thereto) and/or one or more holders of their stock, respectively, any
amount of stock of any of the Parties or any of their Subsidiaries, as the case
may be, that would, when combined with any other changes in ownership of the
stock of such Party or any of the Subsidiaries, comprise more than thirty-five
percent (35%) of (a) the value of all outstanding stock of such Party or their
Subsidiaries as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (b) the total
combined voting power of all outstanding stock of such Party or any of their
Subsidiaries as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. For purposes of
determining whether a transaction constitutes an indirect acquisition for
purposes of the first sentence of this definition, any recapitalization or other
action resulting in a shift of voting power or any redemption of shares of stock
shall be treated as an indirect acquisition of shares of stock by the
non-exchanging shareholders. This definition and the application thereof is
intended to monitor compliance with Code Section 355(e) and the Treasury
Regulations promulgated thereunder and shall be interpreted accordingly by the
Parties in good faith.
“Record Holders” has the meaning set forth in the Separation and Distribution
Agreement.
“Refund” means any refund of Taxes (including any overpayment of Taxes that can
be refunded or, alternatively, applied to future Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however,
that if a refund of Taxes is includible in taxable income based on applicable
Tax Law, then the amount of the Refund shall be determined by multiplying (x)
the amount of the refund that is required to be included in taxable income by
(y) 60.125%; provided, further, that upon any change after the Effective Time in
the highest marginal U.S. federal income Tax rate applicable to corporations,
the percentage in clause (y) shall be increased or decreased by the amount of
the percentage point change in such rate with effect in the same Tax year as the
effective date applicable to such change in rate.
“Retained Business” has the meaning set forth in the Separation and Distribution
Agreement.
“Requesting Party” has the meaning given to such term in Section 4.2.
“Restricted Period” means the two-year period commencing on the Distribution
Date.
“Rules” has the meaning given to such term in Section 5.3.
“Separation” has the meaning given to such term in the recitals hereof.
“Separation and Distribution Agreement” has the meaning given to such term in
the recitals hereof.
“Share Owners” has the meaning set forth in the Separation and Distribution
Agreement.
“Sharing Percentage” means (i) fifty percent (50%) in the case of Kimball
International; and (ii) fifty percent (50%) in the case of Kimball Electronics.

5





--------------------------------------------------------------------------------




“Stock Unification” has the meaning given to such term in the Separation and
Distribution Agreement.
“Subsidiary” has the meaning given to such term in the Separation and
Distribution Agreement.
“Stub Taxable Period” is defined in Section 2.3(a).
“Tax” or “Taxes” means (i) all taxes, charges, fees, imposts, levies or other
assessments imposed by a Taxing Authority, including all net income, gross
receipts, capital, sales, use, gains, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, custom duties, fees, assessments and charges of
any kind whatsoever and (ii) liability for the payment of any amount of the type
described in clause (i) above arising as a result of being (or having been) a
member of any group or being (or having been) included or required to be
included in any Tax Return related thereto. Whenever the term “Tax” or “Taxes”
is used it shall include penalties, fines, additions to tax and interest
thereon.
“Tax Attributes” mean for U.S, federal, state, local, and non-U.S. Income Tax
purposes, earnings and profits, tax basis, net operating and capital loss
carryovers or carrybacks, alternative minimum Tax credit carryovers or
carrybacks, general business credit carryovers or carrybacks, income tax credits
or credits against income tax, disqualified interest and excess limitation
carryovers or carrybacks, overall domestic losses, overall foreign losses,
research and experimentation credit base periods, and all other items that are
determined or computed on an affiliated group basis (as defined in Code Section
1504(a) determined without regard to the exclusion contained in Code Section
1504(b)(3)), or similar Tax items determined under applicable Tax law.
“Tax-Free Status” means the qualification of the Distribution or any other
transaction contemplated by the Tax Opinion as a transaction in which gain or
loss is not recognized, in whole or in part, and no amount is included in income
for U.S. federal, state, or local income tax purposes (other than intercompany
items, excess loss accounts or other items required to be taken into account
pursuant to Treasury Regulations promulgated under Code Section 1502).
“Tax Opinion” means the tax opinion delivered by Squire Patton Boggs (US) LLP to
Kimball International that the Distribution satisfies the requirements to
qualify as a tax-free transaction for U.S. federal income tax purposes to
Kimball International under Code Section 355(c) and as tax-free to the Share
Owners under Code Section 355(a).
“Tax Package” means (a) a pro forma Tax Return relating to the operations of the
Included Party that is required to be included in a Combined Return being
prepared by a Preparing Party; and (b) all information pertaining to the
operations of the Included Party that is reasonably necessary to prepare and
file the applicable Combined Return required to be filed by the Preparing Party
that includes the Included Party for one or more days in a Tax period.

6





--------------------------------------------------------------------------------




“Tax Proceeding” means any audit, examination or other proceeding brought by a
Taxing Authority with respect to Taxes.
“Tax Representation Letter” means any letter containing representations and
covenants delivered by Kimball International and Kimball Electronics to Squire
Patton Boggs (US) LLP in connection with the rendering of the Tax Opinion.
“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, any state, municipality, political subdivision
or governmental agency) responsible for the imposition of any Tax..
“Tax Returns” means all reports or returns (including information returns and
amended returns) required to be filed or that may be filed for any period with
any Taxing Authority in connection with any Tax or Taxes (whether domestic or
foreign).
“Treasury Regulations” mean the final and temporary (but not proposed) income
tax and administrative regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“Unqualified Tax Opinion” means an unqualified reasoned “will” opinion of Squire
Patton Boggs (US) LLP, which opinion is reasonably acceptable to each of the
Parties and upon which each of the Parties may rely to confirm that a
transaction (or transactions) will not result in Distribution Taxes. For
purposes of this definition, an opinion is reasoned if it describes the reasons
for the conclusions, including the facts and analysis supporting the
conclusions.
SECTION 1.2.        References; Interpretation. References in this Agreement to
any gender include references to all genders, and references to the singular
include references to the plural and vice versa. The words “include,” “includes”
and “including” when used in this Agreement shall be deemed to be followed by
the phrase “without limitation.” Unless the context otherwise requires,
references in this Agreement to Articles, Sections, Exhibits and Schedules shall
be deemed references to Articles and Sections of, and Exhibits and Schedules to,
such Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement
SECTION 1.3.        Effective Time.
(a)The Parties acknowledge that the Separation and Distribution Agreement
contemplates a series of interrelated and intermediate internal transactions
undertaken preparatory to and in contemplation of the Distribution that must be
completed prior to the Effective Time in order to align and properly capitalize
the Retained Business and Kimball Electronics Business.
(b)Notwithstanding that these interrelated and intermediate internal
transactions must be given effect prior to the Distribution, the agreements
contained herein, including, but not limited to, the manner in which Taxes are
shared amongst the Parties, shall be effective no earlier than and only upon the
Effective Time.

7





--------------------------------------------------------------------------------




ARTICLE II
PREPARATION AND FILING OF TAX RETURNS
SECTION 2.1.        Kimball International’s Responsibility for the Preparation
and Filing of Tax Returns.
(a)    Subject to Section 2.3, Kimball International shall prepare and file or
cause to be prepared and filed (i) all Consolidated Tax Returns and any other
Income Tax Returns that it is legally obligated to file; (ii) all
Post-Distribution Income Tax Returns that it or any Kimball International
Subsidiary is legally obligated to file according to the laws of a relevant
Taxing Authority; and (iii) all Non-Income Tax Returns that it or any Kimball
International Subsidiary is legally obligated to file according the laws of a
relevant Taxing Authority.
(b)    To the extent that Kimball Electronics or any Kimball Electronics
Subsidiary is included in any Consolidated Tax Return for a taxable period that
includes the Distribution Date, Kimball International shall include in such
Consolidated Tax Return the results of Kimball Electronics and the Kimball
Electronics Subsidiaries on the basis of the Closing of the Books Method
consistent with Treasury Regulations Section 1.1502-76(b)(2)(i).
SECTION 2.2.        Kimball Electronics’ Responsibility for the Preparation and
Filing of Tax Returns.
(a)    Subject to Section 2.3, Kimball Electronics shall prepare and file or
cause to be prepared and filed (i) all Post-Distribution Income Tax Returns that
it or any Kimball Electronics Subsidiary is legally obligated to file according
the laws of a relevant Taxing Authority; and (ii) all Non-Income Tax Returns
that it or any Kimball Electronics Subsidiary is legally obligated to file
according the laws of a relevant Taxing Authority.
SECTION 2.3.        Manner of Preparation.
(a)    To the extent permitted by law, any taxable period of Kimball Electronics
or any Kimball Electronics Subsidiary for any state or local Income Tax purposes
that would otherwise include but not end on the Distribution Date shall be
bifurcated into two separate taxable periods, one ending on the Distribution
Date and the other beginning on the day following the Distribution Date (each a
“Stub Taxable Period”), and a separate Income Tax Return for each Stub Taxable
Period shall be prepared and filed by the Party responsible for such preparation
and filing pursuant to Sections 2.1 and 2.2.
(b)    To the extent any Tax Return required to be prepared by Kimball
International pursuant to Section 2.1 contains Tax Attributes relating to the
Kimball Electronics Business or any Tax Return required to be prepared by
Kimball Electronics pursuant to Section 2.2 contains Tax Attributes relating to
the Retained Business (each such Tax Return, a “Combined Return”), the Party not
responsible for preparing such Combined Return (the “Included Party”) shall, at
its own cost and expense, (i) prepare and deliver to the Party responsible for
preparing such Tax Return (the “Preparing Party”) a Tax Package within thirty
(30) days following the written request of the Preparing Party; and (ii) pay to
the Preparing Party all Taxes in respect of such Tax Return for which the
Included Party is responsible pursuant to the terms of this Agreement.

8





--------------------------------------------------------------------------------




(c)In the event an Included Party does not fulfill its obligations pursuant to
Section 2.3(b), the Preparing Party shall be entitled to prepare or cause to be
prepared the information required to be included in the Tax Package for purposes
of preparing the Combined Return, and the Included Party shall reimburse the
Preparing Party for any out-of-pocket expenses incurred in the preparation of
such information. All Combined Returns shall be submitted by the Preparing Party
to the Included Party for its review and comment as soon as reasonably
practicable prior to the due date for the filing of Combined Return. As soon as
reasonably practicable after the receipt of the Combined Return, the Included
Party shall have the right to object to the Combined Return (or items with
respect thereto) by written notice, which notice shall contain such disputed
item (or items) and the basis for its objection. The Parties shall act in good
faith to resolve any such dispute as promptly as practicable; provided, however,
that notwithstanding anything to the contrary contained herein, if the Parties
have not reached a final resolution with respect to all disputed items for which
proper notice was given prior to the due date of Combined Return, then such
Combined Return shall be filed as prepared by the Preparing Party. In the event
that a Combined Return is filed that includes any disputed item that was not
finally resolved and agreed upon, such disputed item (or items) shall be
resolved in accordance with Article V hereof and amended Tax Returns shall be
filed if necessary to reflect the final resolution of such disputed items.
(d)All Tax Returns for taxable periods (or portions thereof) beginning before
the Distribution Date that are required to be filed after the Distribution Date
that could give rise to an indemnity obligation pursuant to Section 3.2 shall be
prepared in a manner consistent with past practices (e.g., accounting methods
and accelerating deductions through bonus depreciation or otherwise) and the
Preparing Party shall, at the other Party’s request, share any such Tax Return
with such other Party after the filing thereof.
(e)All Income Tax Returns filed on or after the Distribution Date shall be
prepared in a manner that is consistent with the Tax Opinion (in the absence of
a Final Determination to the contrary) and shall be filed on a timely basis
(including pursuant to extensions) by the Party responsible for such filing
pursuant to Sections 2.1 and 2.2. In the absence of a Final Determination to the
contrary or a change in law, all Income Tax Returns of the Kimball Electronics’
Group for taxable periods beginning before the Distribution Date shall be
prepared consistent with the Tax Returns of Kimball International’s Group.
(f)Except to the extent required by law, Kimball International’s Group shall not
amend a previously filed Consolidated Tax Return or any other Tax Return that
constitutes a Combined Return (a “Kimball International Combined Amended
Return”) without the written consent of Kimball Electronics which consent shall
not be unreasonably withheld, conditioned or delayed. Kimball International’s
Group may amend any Tax Return that does not constitute a Kimball International
Combined Amended Return in its sole and absolute discretion.
(g)Except to the extent required by law, Kimball Electronics’ Group shall not
amend any previously filed Tax Return that constitutes a Combined Return (a
“Kimball Electronics Combined Amended Return”) without the written consent of
Kimball International which consent shall not be unreasonably withheld,
conditioned or delayed. Kimball Electronics’ Group may amend any previously
filed Tax Return that does not constitute a Kimball Electronics Combined Amended
Return in its sole and absolute discretion.
SECTION 2.4.        Costs and Expenses of Preparation. Subject to
Section 2.3(b), (i) any out-of-pocket costs and expenses associated with
preparing any U.S. federal, state or local Tax

9





--------------------------------------------------------------------------------




Returns with respect to taxable periods that begin before and include, but do
not end on, the Distribution Date filed under Sections 2.1 or 2.2 shall be
shared by the Parties in accordance with their respective Sharing Percentages
and (ii) with respect to any Tax Return not described in (i) above, the Party
responsible for preparing any Tax Return under Sections 2.1 or 2.2 shall be
responsible for the costs and expenses associated with preparing such Tax
Returns. The Party responsible for reimbursing the other Party incurring such
out-of-pocket costs and expenses pursuant to this Section 2.4 shall reimburse
such other Party within thirty (30) days of being notified and provided with
evidence of the incurrence of such out-of-pocket costs and expenses.
SECTION 2.5.        Carrybacks. Subject to Section 2.3(f) and 2.3(g), each of
the Parties shall be permitted (but not required) to carryback (or to cause its
Affiliates to carryback) a Tax Attribute realized in a Post-Distribution Tax
Period to a Pre-Distribution Tax Period only if such carryback cannot result in
one or more other Parties (or their Affiliates) being liable for additional
Taxes. If a carryback could result in one or more other Parties (or their
Affiliates) being liable for additional Taxes, such carryback shall be permitted
only if all of such Parties consent to such carryback. Notwithstanding anything
to the contrary in this Agreement, any Party that has claimed (or caused one or
more of its Affiliates to claim) a Tax Attribute carryback, shall be liable for
any Taxes that become due and payable as a result of the subsequent adjustment,
if any, to the carryback claim; provided, however, if the carryback results in a
Refund that is shared or allocated pursuant to Section 3.3(a), any Taxes arising
from and attributable to an adjustment to the claim for such carryback shall be
shared or allocated by the applicable Parties, as the case may be, in the same
proportion that the Refund was shared by or allocated to each applicable Party.
SECTION 2.6.        Retention of Records; Access.
(a)    Kimball International and Kimball Electronics shall, and shall cause each
of their Subsidiaries to, retain adequate records, documents, accounting data
and other information (including computer data) necessary for the preparation
and filing of all Tax Returns required to be filed by Kimball International and
Kimball Electronics hereunder and for any Tax Proceeding relating to such Tax
Returns or to any Taxes payable by Kimball International and Kimball Electronics
hereunder.
(b)    Kimball International and Kimball Electronics shall, and shall cause each
of their Subsidiaries to, provide reasonable access to (i) all records,
documents, accounting data and other information (including computer data)
necessary for the preparation and filing of all Tax Returns required to be filed
by Kimball International and Kimball Electronics and for any Tax Proceeding
relating to such Tax Returns or to any Taxes payable by Kimball International
and Kimball Electronics and (ii) its personnel and premises, for the purpose of
the preparation, review or audit of such Tax Returns, or in connection with any
Tax Proceeding, as reasonably requested by either Kimball International or
Kimball Electronics.
(c)    The obligations set forth above in Sections 2.6(a) and 2.6(b) shall
continue until the longer of (i) the time of a Final Determination or (ii) sixty
(60) days after the expiration of all applicable statutes of limitations, to
which the records and information relate. For purposes of the preceding
sentence, each Party shall assume that no applicable statute of limitations has
expired unless such Party has received notification or otherwise has actual
knowledge that such statute of limitations has expired.
SECTION 2.7.        Confidentiality; Ownership of Information; Privileged
Information. The provisions of Article VII of the Separation and Distribution
Agreement relating to confidentiality

10





--------------------------------------------------------------------------------




of information, ownership of information, privileged information and related
matters shall apply with equal force to any records and information prepared
and/or shared by and among the Parties in carrying out the intent of this
Agreement.
ARTICLE III
ALLOCATION OF TAX LIABILITIES
SECTION 3.1.        Payment of Taxes.
(a)    Taxes Upon Filing and Adjusted Income Taxes. The Party responsible for
the filing of a Tax Return pursuant to Sections 2.1 and 2.2 shall pay to the
relevant Taxing Authority all Taxes due or payable in connection with such Tax
Return (including any amounts relating to adjustments to such Tax Return).
(b)    Liability for Taxes. Notwithstanding Section 3.1(a), (i) with respect to
any Combined Return that is filed by Kimball International pursuant to Section
2.1 subsequent to the Distribution Date, Kimball Electronics shall be liable for
Taxes (including any amounts relating to an adjustment to such Combined Return
resulting from a Tax Proceeding) that relate to the Tax Attributes of the
Kimball Electronics Business; and (ii) with respect to any Combined Return that
is filed by Kimball Electronics pursuant to Section 2.2 subsequent to the
Distribution Date, Kimball International shall be liable for Taxes (including
any amounts relating to an adjustment to such Combined Return resulting from a
Tax Proceeding) that relate to the Tax Attributes of the Retained Business.
(c)    Distribution Taxes. Notwithstanding anything in this Section 3.1 to the
contrary, and except as provided in Article IV, Kimball International and
Kimball Electronics shall be liable (in accordance with their respective Sharing
Percentages) for (i) any Taxes for a taxable period that begins before the
Distribution Date imposed or incurred in connection with the Distribution,
including (I) Taxes imposed as a result of the Distribution failing to qualify
as tax-free under Code Section 355; (II) Taxes imposed as a result of the
Kimball Electronics Common Shares failing to be treated as qualified property
pursuant to Code Section 355(d) or 355(e); (III) Taxes imposed as a result of
Kimball International or a Kimball International Subsidiary otherwise
recognizing any gain in connection with the Distribution; (IV) Taxes imposed as
a result of the recapture of any previously claimed Tax items in connection with
the Distribution, (V) Taxes imposed as a result of any deferred intercompany
item or excess loss account (or any similar item under state, local or foreign
Tax law) being taken into account in connection with the Distribution pursuant
to Code Section 1502 and the Treasury Regulations promulgated thereunder (or any
similar provision of state, local or foreign Tax law); and (VI) any stamp, duty,
transfer, sales and use or similar Taxes incurred in connection with the
Distribution; and (ii) any out-of-pocket costs and expenses, including
reasonable legal fees, incurred by either Kimball International’s Group or
Kimball Electronics’ Group attributable to any of the items included within
clause (i) above.
SECTION 3.2.        Indemnity.
(a)    Subject to Article IV, Kimball International shall indemnify Kimball
Electronics and its Affiliates from all liability for Taxes for which Kimball
International is responsible pursuant to Section 3.1 and any related Losses.

11





--------------------------------------------------------------------------------




(b)    Subject to Article IV, Kimball Electronics shall indemnify Kimball
International and its Affiliates from all liability for Taxes for which Kimball
Electronics is responsible pursuant to Section 3.1 and any related Losses;
provided however, that if the Taxes and any related Losses for which Kimball
Electronics is responsible pursuant to Section 3.1 are attributable to a Tax
Attribute of the Kimball Electronics Business that caused a Kimball Electronics’
Tax Reserve, then Kimball Electronics will only be responsible to indemnify
Kimball International and its Affiliates to the extent the Taxes and any related
Losses relating to such Tax Attribute exceed the amount of the Kimball
Electronics’ Tax Reserve.
(c)    Unless otherwise agreed in writing, the indemnifying Party shall pay to
the indemnified Party the amount required to be paid pursuant to Section 3.2(a)
or (b) above within thirty (30) days of being notified of the amount due by the
indemnified Party. The notice by the indemnified Party requesting such payment
shall be accompanied by the calculations and other information used to determine
the indemnifying Party’s obligations hereunder. Such payment shall be paid by
the indemnifying Party to the indemnified Party by wire transfer of immediately
available funds to an account designated by the indemnified Party by written
notice to the indemnifying Party prior to the due date of such payment.
SECTION 3.3.        Refunds.
(a)    Each Party shall be entitled to all Refunds that relate to Taxes for
which such Party is liable pursuant to this Agreement.
(b)    Notwithstanding Section 3.3(a), to the extent a claim for a Refund by a
Party is reasonably likely to result in a Correlative Detriment to the other
Party or its Subsidiaries, such Refund shall, to the extent actually received by
such claiming Party, be paid proportionately to the Party or Subsidiary that is
reasonably likely to realize such Correlative Detriment, but only to the extent
of such Correlative Detriment.
(c)    Any Refund or portion thereof to which a Party is entitled pursuant to
this Section 3.3 that is received or deemed to have been received as described
below by another Party (or its Subsidiaries) shall be paid by such other Party
to such first Party. To the extent a Party (or its Subsidiaries) applies or
causes to be applied an overpayment of Taxes as a credit toward or a reduction
in Taxes otherwise payable (or a Taxing Authority requires such application in
lieu of a Refund) and such Refund, if received, would have been payable by such
Party to another Party (or Parties) pursuant to this Section 3.3, such Party
shall be deemed to have actually received a Refund to the extent thereof on the
date on which the overpayment is applied to reduce Taxes otherwise payable.
SECTION 3.4.        Treatment of Payments; After Tax Basis.
(a)    Unless otherwise required by a Final Determination, this Agreement or
otherwise agreed to between the Parties, any payment made pursuant to this
Agreement (other than any payment of interest pursuant to Section 3.4(d)) by:
(i) Kimball Electronics to Kimball International shall be treated for all Tax
purposes as a distribution by Kimball Electronics to Kimball International with
respect to the stock of Kimball Electronics occurring immediately before the
Distribution; or (ii) Kimball International to Kimball Electronics shall be
treated for all Tax purposes as a tax-free contribution by Kimball International
to Kimball Electronics with respect to its stock occurring immediately before
the Distribution; and in each case, no Party shall take any position
inconsistent

12





--------------------------------------------------------------------------------




with such treatment. In the event that a Taxing Authority asserts that a Party’s
treatment of a payment pursuant to this Agreement should be other than as
required pursuant to this Agreement (ignoring any potential inconsistent or
adverse Final Determination), such Party shall use its commercially reasonable
efforts to contest such challenge.
(b)    If the receipt or accrual of any payment pursuant to this Agreement
(other than payments of interest pursuant to Section 3.4(d)) results in taxable
income to the indemnified Party or any of its Affiliates, such payment shall be
increased so that, after the payment of any Taxes with respect to the payment,
the indemnified Party and its Affiliates shall have realized the same net amount
they would have realized had the payment not resulted in taxable income.
(c)    To the extent that any liability for Taxes or Losses that is subject to
indemnification under this Agreement gives rise to a deduction, credit or other
Tax benefit to the indemnified Party or any of its Affiliates, the amount of any
payment made under this Agreement shall be decreased by taking into account any
actual reduction in Taxes (determined on a with and without basis) of the
indemnified Party or any of its Affiliates resulting from such Tax benefit. If
(i) such actual reduction in Taxes of the indemnified Party or its Affiliate
occurs in a taxable period following the period in which the indemnification
payment is made or (ii) any adjustment to the liability for Taxes for which one
Party or any Affiliates is responsible hereunder gives rise to a deduction,
credit or other Tax benefit to the other Party or any of its Affiliates, the
indemnified Party (or, in the case of (ii), the other Party) shall on an annual
basis pay the indemnifying Party (or, in the case of (ii), the responsible
Party) the amount of the actual reduction in Taxes (determined on a with and
without basis); provided, however, that no such payment shall be required if the
actual reduction in Taxes for the relevant year and any unpaid reduction in
Taxes for all prior years is less than $50,000.
(d)    Payments made pursuant to this Agreement that are not made within the
period prescribed in this Agreement or, if no period is prescribed, within
thirty (30) days after demand for payment is made (the “Payment Period”) shall
bear interest for the period from and including the date immediately following
the last date of the Payment Period through and including the date of payment at
a rate per annum equal to that announced publicly by The Wall Street Journal as
its prime rate plus 2.0% (compounded annually). Such interest will be payable at
the same time as the payment to which it relates and shall be calculated on the
basis of a year of 365 days and the actual number of days for which due.
ARTICLE IV
DISTRIBUTION AND RELATED TAX MATTERS
SECTION 4.1.        Compliance with the Tax Opinion. Kimball International and
Kimball Electronics hereby confirm and agree to comply with (and cause their
respective Subsidiaries to comply with) any and all covenants, agreements and
representations in the Tax Opinion applicable to Kimball International and
Kimball Electronics, respectively.
SECTION 4.2.        Limitation On Proposed Acquisition Transactions and other
Transactions During Restricted Period. During the Restricted Period, no Party
shall:
(a)    enter into any Proposed Acquisition Transaction, approve any Proposed
Acquisition Transaction for any purpose, or allow any Proposed Acquisition
Transaction to occur;

13





--------------------------------------------------------------------------------




(b)    merge or consolidate with any other Person or liquidate;
(c)    approve or allow the discontinuance, cessation, or sale or other transfer
(to an Affiliate or otherwise) of, or a material change in, any Active Business;
(d)    sell or otherwise dispose of more than thirty-five percent (35%) of its
consolidated gross or net assets, or approve or allow the sale or other
disposition (to an Affiliate or otherwise) of more than thirty-five percent
(35%) of the consolidated gross or net assets in a single transaction or series
of related transactions or use or transfer any portion of its assets would
violate the “continuity of business enterprise” requirement of Treasury
Regulations Section 1.368-1(d) (in each case, excluding sales in the ordinary
course of business and measured based on fair market values as of the date of
the Distribution or other transaction);
(e)    amend its certificate of incorporation (or other organizational
documents), or take any other action or approve or allow the taking of any
action, whether through a stockholder vote or otherwise, affecting the voting
rights of the stock of such Party;
(f)    issue shares of a new class of either nonvoting or voting stock;
(g)    purchase, directly or through any Affiliate, any of its outstanding stock
after the Distribution, other than through open market stock purchase programs
meeting the requirements of Section 4.05(I)(b) of Revenue Procedure 96-30
(without regard to the effect of Revenue Procedure 2003-48 on Revenue Procedure
96-30);
(h)    approve or allow payment of an extraordinary distribution or cause or
allow for the payment of an extraordinary dividend or a redemption of shares by
any Subsidiary held by the Parties, including any successor thereto;
(i)    take any action or fail to take any action, or permit any of its
Affiliates to take any action or fail to take any action, that is inconsistent
with any representation or covenant made in Tax Representation Letters, or that
is inconsistent with the Tax Opinion; or
(j)    take any action or permit any of its Affiliates to take any action that,
in the aggregate (taking into account other transactions described in this
Section 4.2) would be reasonably likely to jeopardize Tax-Free Status;
provided, however, that a Party (the “Requesting Party”) shall be permitted to
take such action or one or more actions set forth in the foregoing clauses (a)
through (j) (each a “Prohibited Act”) if, prior to taking such Prohibited Act,
the Requesting Party has received (A) a favorable private letter ruling from the
IRS (a “Post-Distribution Ruling”), in form and substance reasonably
satisfactory to the Party that is not the Requesting Party (the “Other Party”)
that confirms that such Prohibited Act will not result in U.S. federal or state
Distribution Taxes, taking into account such Prohibited Act and any other
relevant transactions in the aggregate; (B) an Unqualified Tax Opinion, in form
and substance reasonably satisfactory to the Other Party that confirms that such
Prohibited Act will not result in U.S. federal or state Distribution Taxes,
taking into account such Prohibited Act and any other relevant transactions in
the aggregate; or (C) a written statement from the Other Party that provides
that the Other Party waives the requirement to obtain a Post-Distribution Ruling
or Unqualified Tax Opinion described in this paragraph. The evaluation of a
Post-Distribution Ruling or Unqualified Tax Opinion may consider, among other
factors, the appropriateness of any underlying assumptions, representations, and
covenants made in connection with such Post-

14





--------------------------------------------------------------------------------




Distribution Ruling or Unqualified Tax Opinion. Each Party shall bear its own
costs and expenses in connection with securing or evaluating any such
Post-Distribution Ruling or Unqualified Tax Opinion. During the Restricted
Period, each Party shall provide all information reasonably requested by the
other Party relating to any transaction involving an acquisition (directly or
indirectly) of the stock of Kimball International or Kimball Electronics within
the meaning of Section 355(e) of the Code.
SECTION 4.3.        Indemnification for Distribution Taxes. If, after the
Distribution, (i) a Party or any of its Affiliates takes any action or enters
into any agreement to take any action, including any of the Prohibited Acts as
defined in Section 4.2 of this Agreement; (ii) there is a breach by any Party of
Section 4.1 hereof; or (iii) there is any direct or indirect acquisition of a
Party’s stock and as a result (a) the Distribution fails to qualify under Code
Section 355; (b) the Kimball Electronics Common Shares distributed in the
Distribution fails to be treated as qualified property pursuant to Code Sections
355(d) or 355(e); or (iii) Kimball International or Kimball Electronics
otherwise recognizes any gain in connection with the Distribution (including,
for the avoidance of doubt, the Stock Unification), then such Party (the
“Breaching Party”) shall indemnify and hold harmless the other Party (the
“Non-Breaching Party”) and any of its Affiliates against any and all Taxes (and
any related Losses) imposed upon or incurred by the Non-Breaching Party or any
of its Affiliates (and any Taxes of Non-Breaching Party’s shareholders to the
extent the Non-Breaching Party or any of its Affiliates is liable with respect
to such Taxes, whether to a Taxing Authority, to a shareholder or to any other
person) as a result, unless such Taxes would, in any event, have been imposed
upon or incurred by the Non-Breaching Party or any or its Affiliates without
regard to such actions, breaches or events, as determined at such time. The
Non-Breaching Party and any of its Affiliates shall be indemnified and held
harmless under this Section 4.3 without regard to whether a Post-Distribution
Ruling or an Unqualified Opinion pertaining to the action pursuant to Section
4.2 was obtained, and without regard to whether the Non-Breaching Party gave its
consent to such action pursuant to Section 4.2 or otherwise.
SECTION 4.4.        Procedural Matters.
(a)    Notice. If either Kimball International or Kimball Electronics receives
any written notice of deficiency, claim or adjustment or any other written
communication from a Taxing Authority that may result in an Indemnified
Liability, the Party receiving such notice or communication shall promptly give
written notice thereof to the other Party, provided that any delay in such
notification shall not relieve the indemnifying Party of any liability to the
other Party hereunder except to the extent the indemnifying Party is materially
and adversely prejudiced by such delay. Kimball International undertakes and
agrees that, from and after such time as Kimball International obtains knowledge
that any representative of a Taxing Authority has begun to investigate or
inquire into the Distribution (whether or not such investigation or inquiry is a
formal or informal investigation or inquiry), Kimball International will provide
Kimball Electronics with written notice of such information, provided that any
delay in such notification shall not relieve Kimball Electronics of any
liability to Kimball International hereunder except to the extent Kimball
Electronics is materially and adversely prejudiced by such delay.
(b)    Control by Kimball International. Kimball International shall have the
right to control the conduct of any Tax Proceeding that relates to a Tax Return
that is required to be filed by Kimball International pursuant to Section 2.1.
If Kimball Electronics could have an

15





--------------------------------------------------------------------------------




indemnification obligation for an adjustment to Tax pursuant to such Tax
Proceeding, Kimball International shall (i) notify Kimball Electronics thereof,
provided that any delay by Kimball International in so notifying Kimball
Electronics shall not relieve Kimball Electronics of any liability to Kimball
International hereunder except to the extent Kimball Electronics is materially
and adversely prejudiced by such delay; (ii) consult with Kimball Electronics
from time to time as to the conduct of such investigation or inquiry; (iii)
provide Kimball Electronics with copies of all correspondence between Kimball
International or its representatives and such Taxing Authority or any
representative thereof pertaining to such investigation or inquiry; (iv)
cooperate with Kimball Electronics to permit a representative (reasonably
satisfactory to Kimball International) of Kimball Electronics to be present at,
and participate in (but not control), all meetings with such Taxing Authority or
any representative thereof pertaining to such investigation or inquiry,
provided, that any costs relating to Kimball Electronics’ representation at such
meetings shall be borne by Kimball Electronics; and (v) shall not settle such
Tax Proceeding in a manner that would result in an indemnity payment from
Kimball Electronics under this Agreement without the consent of Kimball
Electronics (such consent not to be unreasonably withheld, conditioned or
delayed); provided, further, that Kimball International may settle such Tax
Proceeding without the consent of Kimball Electronics so long as Kimball
International waives its indemnification rights hereunder in respect of such Tax
Proceeding.
(c)    Control by Kimball Electronics. Kimball Electronics shall have the right
to control the conduct of any Tax Proceeding that relates to a Tax Return that
is required to be filed by Kimball Electronics pursuant to Section 2.2. If
Kimball International could have an indemnification obligation for an adjustment
to Tax pursuant to such Tax Proceeding, Kimball Electronics shall (i) notify
Kimball International thereof, provided that any delay by Kimball Electronics in
so notifying Kimball International shall not relieve Kimball International of
any liability to Kimball Electronics hereunder except to the extent Kimball
International is materially and adversely prejudiced by such delay; (ii) consult
with Kimball International from time to time as to the conduct of such
investigation or inquiry; (iii) provide Kimball International with copies of all
correspondence between Kimball Electronics or its representatives and such
Taxing Authority or any representative thereof pertaining to such investigation
or inquiry; (iv) cooperate with Kimball International to permit a representative
(reasonably satisfactory to Kimball Electronics) of Kimball International to be
present at, and participate in (but not control), all meetings with such Taxing
Authority or any representative thereof pertaining to such investigation or
inquiry, provided, that any costs relating to Kimball International’s
representation at such meetings shall be borne by Kimball International; and (v)
shall not settle such Tax Proceeding in a manner that would result in an
indemnity payment from Kimball International under this Agreement without the
consent of Kimball International (such consent not to be unreasonably withheld,
conditioned or delayed); provided, further, that Kimball Electronics may settle
such Tax Proceeding without the consent of Kimball International so long as
Kimball Electronics waives its indemnification rights hereunder in respect of
such Tax Proceeding.
(d)    Time and Manner of Payment. Unless otherwise agreed in writing, Kimball
International or Kimball Electronics, as the case may be, shall pay to the other
Party the amount with respect to an Indemnified Liability determined pursuant to
a Final Determination (less any amount paid directly by the indemnifying Party
to the Taxing Authority) within thirty days subsequent to the date that the
other Party is required to pay the Indemnified Liability to the Taxing
Authority. Such payment shall be paid by wire transfer of immediately available
funds to an account

16





--------------------------------------------------------------------------------




designated by the indemnified Party by written notice to the indemnifying Party
prior to the due date of such payment.
(e)    Cooperation. Kimball International and Kimball Electronics shall
reasonably cooperate with one another in a timely manner in any Tax Proceeding
involving any matter that may result in an Indemnified Liability. The Parties
agree that such cooperation shall include, without limitation, making available
to the other Party, during normal business hours, all books, records and
information, officers and employees (without substantial interruption of
employment) necessary or useful in connection with any such judicial or
administrative Tax Proceeding. The Party requesting or otherwise entitled to any
books, records, information, officers or employees pursuant to this Section
4.4(e) shall bear all reasonable out-of-pocket costs and expenses (except
reimbursement of salaries, employee benefits and general overhead) incurred in
connection with providing such books, records, information, officers or
employees.
SECTION 4.5.        Protective Section 336(e) Election. Prior to June 30, 2015,
the Parties shall cooperate to determine whether the Parties will enter into a
binding, written agreement to make an election under Code Section 336(e) with
respect to the Distribution in accordance with Treasury Regulations Section
1.336-2(h) and (j) (and any applicable provisions under state and local law). In
the event the Parties make an election under Code Section 336(e) (and any
applicable provisions under state and local law), (i) the Parties shall
cooperate in the timely completion and/or filings of such elections and any
related filings or procedures; and (ii) Kimball International shall make an
election under Treasury Regulations Section 1.1502-13(f)(5)(ii) with respect to
the Distribution.
ARTICLE V
DISPUTE RESOLUTION
SECTION 5.1.        Negotiation. In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (“Dispute”), the general counsels of the relevant Parties (or such
other executive officers designated by the relevant Party) shall negotiate for a
reasonable period of time to settle such Dispute; provided, however, that such
reasonable period shall not, unless otherwise agreed by the relevant Parties in
writing, exceed forty-five (45) days from the date of receipt by a party of
written notice of such Dispute (“Dispute Notice”); provided, further, that in
the event of any arbitration in accordance with Section 5.3 hereof, the relevant
Parties shall not assert the defenses of statute of limitations and laches
arising during the period beginning after the date of receipt of the Dispute
Notice, and any contractual time period or deadline under this Agreement to
which such Dispute relates occurring after the Dispute Notice is received shall
not be deemed to have passed until such Dispute has been resolved. If the
general counsels of the relevant Parties (or such other executive officers
designated by the relevant Party) are unable to resolve the Dispute within
forty-five (45) days from the receipt by a party (or Parties) of a Dispute
Notice (or within a different period agreed to by the relevant Parties in
writing), the Dispute shall be resolved in accordance with Section 5.2 or
Section 5.3, as the case may be.
SECTION 5.2.        Mediation. If, within forty-five (45) days after receipt by
a Party of a Dispute Notice, the Parties have not succeeded in negotiating a
resolution of the Dispute, the

17





--------------------------------------------------------------------------------




Parties agree to submit the Dispute at the earliest possible date to mediation
conducted in accordance with the Commercial Mediation Rules of the American
Arbitration Association (“AAA”), and to bear equally the costs of the mediation.
The Parties agree to participate in good faith in the mediation and negotiations
related thereto for a period of thirty (30) days or such longer period as they
may mutually agree following the initial mediation session (the “Mediation
Period”).
SECTION 5.3.        Arbitration. If the Dispute has not been resolved for any
reason after the Mediation Period, such Dispute shall be determined, at the
request of any relevant Party, by arbitration conducted in Jasper, Indiana in
accordance with the then-existing Commercial Arbitration Rules of the AAA,
except as modified herein (the “Rules”). There shall be three arbitrators. Each
Party shall appoint one arbitrator within twenty (20) days of receipt by
respondent of a copy of the demand for arbitration. The two Party-appointed
arbitrators shall have twenty (20) days from the appointment of the second
arbitrator to agree on a third arbitrator who shall chair the arbitral tribunal.
If there are three Parties to the arbitration, such Parties shall each appoint
one arbitrator within twenty (20) days of receipt by respondent of a copy of the
demand for arbitration. Any arbitrator not timely appointed by the Parties under
this Section 5.3 shall be appointed by the AAA in accordance with the listing,
ranking and striking method in the Rules, and in any such procedure, each Party
shall be given a limited number of strikes, excluding strikes for cause. Any
controversy concerning whether a Dispute is arbitrable, whether arbitration has
been waived, whether a Party to or assignee of this Agreement is bound to
arbitrate, or as to the interpretation, applicability or enforceability of this
Article V shall be determined by the arbitrators. In resolving any Dispute, the
Parties intend that the arbitrators shall apply applicable Tax Laws and the
substantive Laws of the State of Indiana, without regard to any choice of Law
principles thereof that would mandate the application of the Laws of another
jurisdiction. The Parties intend that the provisions to arbitrate set forth
herein be valid, enforceable and irrevocable, and any award rendered by the
arbitrators shall be final and binding on the Parties. The Parties agree to
comply and cause their respective Subsidiaries to comply with any award made in
any such arbitration proceedings and agree to enforcement of or entry of
judgment upon such award, in any court of competent jurisdiction, including but
not limited to (a) the Supreme Court of the State of Indiana; or (b) the United
States District Court for the Southern District of Indiana. The arbitrators
shall be entitled, if appropriate, to award any remedy in such proceedings in
accordance with the terms of this Agreement and applicable Law, including
monetary damages, specific performance and all other forms of legal and
equitable relief; provided, however, the arbitrators shall not be entitled to
award punitive, exemplary, treble or any other form of non-compensatory damages
unless in connection with indemnification for a third-party claim (and in such a
case, only to the extent awarded in such third-party claim).
SECTION 5.4.        Arbitration with Respect to Monetary Damages. In the event
the Dispute involves (1) valuation of a liability under this Agreement, (2) an
amount in controversy in a Dispute, or (c) an amount of damages following a
determination of liability, the arbitration shall proceed in the following
manner: Each Party shall submit to the arbitrators and exchange with each other,
on a schedule to be determined by the arbitrators, a proposed valuation, amount
or damages, as the case may be, together with a statement, including all
supporting documents or other evidence upon which it relies, setting forth such
Party’s explanation as to why its proposal is reasonable and appropriate. The
arbitrators, within fifteen (15) days of receiving such proposals and supporting
documents, shall choose between the proposals and shall be limited to awarding
only one of the proposals submitted.

18





--------------------------------------------------------------------------------




SECTION 5.5.        Arbitration Period. Any arbitration proceeding shall be
concluded in a maximum of six (6) months from the commencement of the
arbitration. The Parties involved in the proceeding may agree in writing to
extend the arbitration period if necessary to appropriately resolve the Dispute.
SECTION 5.6.        Treatment of Negotiations, Mediation, and Arbitration.
Without limiting the provisions of the Rules, unless otherwise agreed in writing
by or among the relevant Parties or permitted by this Agreement, the relevant
Parties shall keep, and shall cause their Subsidiaries to keep, confidential all
matters relating to any negotiation, mediation, conference, arbitration,
discussion, or arbitration award pursuant to this Article V, and any such
negotiation, mediation, conference, arbitration, or discussion shall be treated
as compromise and settlement negotiations for purposes of Rule 408 of the
Federal Rules of Evidence and comparable state rules; provided, however, that
such matters may be disclosed (i) to the extent reasonably necessary in any
proceeding brought to enforce the award or for entry of a judgment upon the
award and (ii) to the extent otherwise required by Law or stock exchange.
Nothing said or disclosed, nor any document produced, in the course of any
negotiations, conferences, and discussions that is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration. Nothing contained
herein is intended to or shall be construed to prevent any Party from applying
to any court of competent jurisdiction for interim measures or other provisional
relief in connection with the subject matter of any Disputes. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitral tribunal shall have full authority to grant provisional
remedies and to direct the Parties to request that any court modify or vacate
any temporary or preliminary relief issued by such court, and to award damages
for the failure of any party to respect the arbitral tribunal’s orders to that
effect.
SECTION 5.7.        Continuity of Service and Performance. Unless otherwise
agreed in writing, the Parties will continue to provide service and honor all
other commitments under this Agreement and each Ancillary Agreement during the
course of dispute resolution pursuant to the provisions of this Article V with
respect to all matters not subject to such dispute resolution.
SECTION 5.8.        Costs. Except as otherwise may be provided in this
Agreement, the costs of any arbitration pursuant to this Article V shall be
borne by the losing Party or Parties in such proportion as the arbitrator or
arbitrators determine based on the facts and circumstances.
SECTION 5.9.        Consolidation. The arbitrators may consolidate an
arbitration under this Agreement with any arbitration arising under or relating
to the Ancillary Agreements or any other agreement between the Parties entered
into pursuant hereto, as the case may be, if the subject of the Disputes
thereunder arise out of or relate essentially to the same set of facts or
transactions. Such consolidated arbitration shall be determined by the
arbitrator appointed for the arbitration proceeding that was commenced first in
time.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1.        Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be made and delivered in conformity
with Section 10.6 of the Separation and Distribution Agreement.

19





--------------------------------------------------------------------------------




SECTION 6.2.        Amendment and Waiver. This Agreement may be terminated,
modified or amended at any time prior to the Effective Time by and in the sole
discretion of Kimball International without the approval of Kimball Electronics
or the stockholders of Kimball International. In the event of such termination,
no Party shall have any liability of any kind to the other Party or any other
Person. After the Effective Time, this Agreement may not be terminated, modified
or amended except by an agreement in writing signed by Kimball International and
Kimball Electronics. No failure to exercise and no delay in exercising, on the
part of any Party, any right, remedy, power or privilege hereunder shall operate
as a waiver hereof or thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.
SECTION 6.3.        Entire Agreement. This Agreement shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter.
SECTION 6.4.        Assignment; Successors and Assigns. This Agreement shall not
be assignable, in whole or in part, directly or indirectly, by any Party hereto
without the prior written consent of the other Party (not to be unreasonably
withheld or delayed), and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void. Notwithstanding
the foregoing, this Agreement shall be assignable in whole in connection with a
merger or consolidation or the sale of all or substantially all the assets of a
party hereto so long as the resulting, surviving or transferee entity assumes
all the obligations of the relevant party hereto by operation of law or pursuant
to an agreement in form and substance reasonably satisfactory to the other
parties to this Agreement. No assignment permitted by this Section 6.4 shall
release the assigning Party from liability for the full performance of its
obligations under this Agreement. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.
SECTION 6.5.        Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 6.6.        Governing Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Indiana
without reference to any choice-of-law or conflicts of law principles that would
result in the application of the laws of a different jurisdiction. Subject to
the provisions of Article VIII of the Separation and Distribution Agreement,
each of the Parties irrevocably submits to the exclusive jurisdiction of (a)
courts sitting in or having jurisdiction over Jasper, Indiana or (b) the United
States District Court for the Southern District of Indiana (the “Indiana
Courts”) for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Article VIII of the Separation and Distribution Agreement or to prevent
irreparable harm, and to the non-exclusive jurisdiction of the Indiana Courts
for the enforcement of any award issued thereunder. Each of the Parties further
agrees that service of any process, summons, notice or document by U.S.
registered

20





--------------------------------------------------------------------------------




mail to such Party’s respective address set forth in Section 10.6 of the
Separation and Distribution Agreement shall be effective service of process for
any action, suit or proceeding in the Indiana Courts with respect to any matters
to which it has submitted to jurisdiction in this Section 6.6. Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Indiana Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
SECTION 6.7.        Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.7.
SECTION 6.8.        Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) will be as effective as delivery of a manually executed
counterpart of any such Agreement.
SECTION 6.9.        Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.
SECTION 6.10.    Force Majeure. No Party (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
feasible.
SECTION 6.11.    Double Recovery. Nothing in this Agreement is intended to
confer to or impose upon any Party a duplicative right, entitlement, obligation
or recovery with respect to any matter arising out of the same facts and
circumstances.
SECTION 6.12.    Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

21





--------------------------------------------------------------------------------




SECTION 6.13.    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of page intentionally left blank]






[Signature Page Follows]











22





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


 
KIMBALL INTERNATIONAL, INC.
 
 
 
 
By:
/s/ James C. Thyen
Name:
JAMES C. THYEN
Title:
Chief Executive Officer and President
 
 
 
KIMBALL ELECTRONICS, INC.
 
 
 
 
By:
/s/ Donald D. Charron
Name:
DONALD D. CHARRON
Title:
Chairman and Chief Executive Officer
 
 




